Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 28 January 2022 has been approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	The title has been changed to -- VENTILATED CONTAINER APPARATUS --.
	In the specification, paragraph [0001] has been changed to the following:
[0001]	This Application is a continuation application of U.S. Non-Provisional Application No. 15/913,433 filed March 6, 2018, now U.S. Patent No. 10,611,517, which is a continuation application of U.S. Non- Provisional Application No. 15/191,619 filed June 24, 2016, now U.S. Patent No. 9,944,431, which is a continuation application of U.S. Non-Provisional Application No. 14/744,753 filed June 19, 2015, now U.S. Patent No. 10,364,066, which claims the benefit of U.S. Provisional Application No. 62/014,112 filed on June 19, 2014, the contents of each are incorporated by reference herein in its entirety.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733